EXHIBIT 10.1

WOODHEAD INDUSTRIES, INC.

MANAGEMENT INCENTIVE PLAN

Fiscal Year 2005

1.

Purpose


The purpose of the Woodhead Industries, Inc. Management Incentive Plan (“The
Plan”) is to provide incentive rewards to officers and key employees of the
Company and its subsidiaries who are in a position to make a substantial
contribution to the profitable growth of the Company.

2.

Definition of Terms


For the purpose of this Plan, the following terms shall have meanings as
follows:

  a)   Award means any cash payout made under the Plan


  b)   Base Salary means the base salary at the end of the fiscal year.


  c)   Business Region means a business region (North America, Europe or Asia)
within the Company for which separate financial statements have been established
to measure financial performance.


  d)   Business Unit means a business unit for which separate financial
statements have been established to measure financial performance.


  e)   Company means Woodhead Industries, Inc. and any of its subsidiaries or
affiliates whether now or hereafter established.


  f)   Corporate Management Committee means a committee that shall be composed
of the Chief Executive Officer, the Chief Operating Officer, the Chief Financial
Officer, and the Vice President, Human Resources, or other officers as
designated by the Human Resources Committee for the purpose of administering
this Plan.


  g)   Controllable Income from Operations means the total of the Business
Unit’s or Business Region’s net sales reduced by total variable and fixed costs,
operating expenses, and other income and expenses, as set forth in the Company’s
internal financial statements for the fiscal year. (For this purpose, excluded
from the determination of “Income from Operations” are: Global management
expense allocations, miscellaneous income, expense and interest; Corporate G & A
and interest allocations; profit sharing; bonus; and income taxes).


1

--------------------------------------------------------------------------------



  h)   Net Income means net income as certified by the Company’s independent
accountants, Ernst and Young, LLP, and set forth in the Woodhead Industries’
public release of the final audited results for the fiscal year.


  i)   Participant means any employee of the Company designated by the Corporate
Management Committee to participate in the Plan and approved by the Human
Resources Committee.


  j)   Payment Date means the date incentive awards are paid. In no event will
such date be later than 30 days following public release of the final audited
results for the fiscal year.


  k)   Plan means the Management Incentive Plan as described in this document.


3.

Administration


  a)   The Plan shall be administered by the Corporate Management Committee
under the general direction of the Human Resources Committee of the Board of
Directors. The Corporate Management Committee shall have the responsibility to
recommend eligibility, incentive opportunity, performance measures, unit
weightings, plan amendments, and any other factors necessary for the
administration of the Plan subject to the review and approval of the Human
Resources Committee and the Board of Directors. Further, any and all incentive
Awards determined under this Plan shall be reviewed and approved by the Human
Resources Committee.


  b)   No member of the Corporate Management Committee, the Human Resources
Committee, or the Board of Directors shall be personally liable by reason of any
contract or other instrument executed by such member, or on such member’s
behalf, in such member’s capacity as a member of the Corporate Management
Committee, the Human Resources Committee, or the Board of Directors nor for any
mistake of judgment made in good faith, and the Company shall indemnify and hold
harmless each member of the Corporate Management Committee, the Human Resources
Committee, the Board of Directors and each other officer and employee to whom
any duty or power relating to the administration or interpretation of the Plan
has been delegated, against any cost or expense (including counsel fees) or
liability (including any sum paid in settlement of a claim) arising out of any
act or omission in connection with the Plan unless arising out of such person’s
own fraud or bad faith.


4.

Eligibility to Participate


  a)   Participation in the Plan shall be limited to officers and other key
employees of the Company and subsidiaries who have been recommended by the
Corporate Management Committee and approved by the Human Resources Committee.
Participants are those employees in positions which enable them to make
significant contributions to the performance and growth of the Company.
Participants are those key employees designated by title on Schedule A, Woodhead
Industries, Management Incentive Plan Participants.


2

--------------------------------------------------------------------------------



  b)   If an employee is hired or promoted into a position during the fiscal
year which would qualify the employee for participation, then the employee shall
be eligible to receive such portion of an award or no award for the fiscal year
as the Human Resources Committee shall determine.


  c)   Any participant additions and deletions to Schedule A must be approved by
the Human Resources Committee.


5.

Incentive Compensation Opportunity


  a)   The Corporate Management Committee shall establish for each participant
in the Plan a range of incentive compensation expressed as a percentage of Base
Salary and defined by the position to which the participant is assigned, subject
to the review and approval of the Human Resources Committee.


  b)   The range of incentive opportunity shall have an established threshold,
target, operating plan, and maximum award for each level of participation.
Incentive opportunity for the Plan participants is shown on Schedule B.


  c)   If an employee is promoted to a position that would generally be eligible
for a higher incentive Award, then the employee shall be eligible to receive
such portion of the higher Award for the fiscal year as the Human Resources
Committee shall determine.


6.

Performance Measures and Performance Weights


  a)   Performance measures and weights have been established for all
participants in the Management Incentive Plan.


  b)   Four categories of performance measures have been established for
incentive plan purposes. These categories are:


    1)   Corporate Performance — as measured by achievement in Net Income at
levels specified in Schedule D.


    2)   Regional Business Performance — as measured by achievement in Regional
controllable Income from Operations at levels specified in Schedule D.


    3)   Business Unit Performance — as measured by achievement in Business Unit
Controllable Income from Operations at levels specified in Schedule D.


    4)   Individual Performance — as evaluated by the Corporate Management
Committee.


  c)   The standard performance weights for each category are listed on Schedule
C.


3

--------------------------------------------------------------------------------



7.

Performance Standards


  a)   Performance standards will be adopted by the Corporate Management
Committee annually for each of the performance measures, subject to review and
approval by the Human Resources Committee of the Board.


  b)   The weight assigned to these standards will vary between the Company and
each Business Region and Business Unit. These weights will be:


Organizational Unit Standard Weight

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Company   Company Net Income   100%    Business Regions  Company Net Income 
  33%    Regional Controllable Income from Operations    67%    Business Units 
Company Net Income    33%    Controllable Income from Operations    67%

8.

Calculation of Awards


For purposes of determining corporate awards, the minimum applicable performance
threshold must be achieved before any award may be paid to an employee. Once
this criterion is met, awards will be calculated as the weighted average of the
Award earned on each measure and will vary with performance versus the levels
set forth in Schedule D.

The final determination of Awards is subject to the review and approval of the
Human Resources Committee.

9.

Special Awards


The Chief Executive Officer may, at his discretion, approve special incentive
awards, not to exceed $25,000 in aggregate, to employees who are not
participants in the Plan, but whose outstanding achievement during the year
contributed significantly to Company results. Special incentive awards may only
be paid under the following conditions:

  a)   Nominations must be submitted in writing to the Corporate Management
Committee outlining the rationale for management’s recommendation.


  b)   No special incentive award payment shall exceed 10% of the employee’s
base salary.


10.

Extraordinary Events


  a)   Extraordinary transactions may be excluded from the appraisal of
performance. This will include, but shall not be limited to, the acquisition or
divestiture of assets or any other transaction affecting the capital structure
of the Company. When appropriate, the Human Resources Committee will recommend
that certain extraordinary transactions be excluded from the appraisal of
performance. The final determination of which events constitute extraordinary
transactions will be made by the non-employee directors of the Board of
Directors.


4

--------------------------------------------------------------------------------



  b)   The following guidelines will be used to determine adjustments, at the
discretion of the Human Resources Committee:


    1)   When Business Units or substantial portions of Business Units are
divested, the Net Income and Income from Operations for the fiscal year will be
restated to reflect the divested assets for the purposes of calculating Net
Income and Controllable Income from Operations. The performance standards in
Schedule D will be restated to reflect the divestiture.


    2)   When Business Units or substantial portions of Business Units are
acquired, the new revenues and expenses will generally be excluded from Net
Income and Controllable Income from Operations calculations in the year of the
acquisition. The revenues and expenses may also be excluded from all measures
for up to three years if such exclusion is approved by the non-employee
directors of the Board of Directors at the time that the acquisition is approved
by the board.


11.

Termination of Employment


  a)   If a participant voluntarily terminates or is terminated prior to the
Payment Date under the Plan, then the participant shall not be entitled to
receive any incentive Award under this Plan.


  b)   In the event a participant shall die, become disabled or retire before
the payment date under the Plan, then the Human Resources Committee may
authorize payment of an Award to the participant, participant’s estate or
beneficiary in such amount as said Committee deems appropriate.


12.

Tax Withholding


The Company shall have the right to withhold from Base Salary or otherwise or to
cause the Participant (or the executor or administrator of his or her estate or
his or her distributee) to make payment of any federal, state, local, or foreign
taxes required to be withheld with respect to the distribution of any Awards.

13.

Miscellaneous Provisions


  a)   Binding Upon Successors — The obligations of the Company under the Plan
shall be binding upon any successor Company or organization which shall succeed
to substantially all of the assets and business of the Company, and the term
“Company” whenever used in the Plan, shall mean and include any such Company or
organization after such succession.


5

--------------------------------------------------------------------------------



  b)   No Employment Rights — No participant shall have any right to be retained
in the employ of the Company or its subsidiaries by virtue of participation in
the Plan.


  c)   Governing Law — The Plan shall be governed by and construed in accordance
with the laws of the State of Illinois.


14.

Amendment and Termination


  a)   The Board of Directors may amend the Plan at any time and from time to
time, without the consent of participants. Subject to c) below, no such
amendment shall divest any participant of amounts which accrued under the Plan
prior to the fiscal year in which the amendment is made.


  b)   The Board of Directors may terminate the Plan at any time. No termination
shall affect any amounts that accrued in fiscal years prior to the date of
termination.


  c)   Notwithstanding anything in this section or Plan to the contrary, the
Board of Directors shall have the final authority to grant, rescind or modify
awards otherwise called for by this Plan, when it deems such grant, rescission
or modification to be, in light of all relevant circumstances, in the best
interest of the shareholders.
















6

--------------------------------------------------------------------------------